Beck, J.
1. While the declaration in this case is inartifically drawn and does not clearly and distinctly allege any amount of damages as the result of the taking of petitioner’s property, it does in general terms allege that the plaintiff was damaged in a certain amount per annum by reason of the construction of a sewer through his land along a route different from that on the line of which he had consented for the city to construct it; and that in consequence of the unauthorized change in the location of the sewer the plaintiff had been damaged. There was some evidence from which the jury would have been authorized to find that the city had constructed the sewer along the route not authorized in the plaintiff’s agreement with the city; and that being true, the court should not'- have granted a nonsuit, but should have submitted to the jury .the question of damages resulting to the plaintiff.
2. If as a matter of fact the plaintiff had consented for the city to construct a sewer upon one line through his property, the city could not altogether defeat, a recovery of damages in case it actually constructed the sewer along a different line through the plaintiff’s land, although the construction of the sewer along the latter line did not cause any greater damage than if it had been constructed along the line agreed upon between the plaintiff and the city.

Judgment reversed.


All the Justices concur.